Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the application filed 5/8/2019.
Claims 1 - 14 are pending and have been examined.
Claims 1 - 14 are rejected.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-14 of U.S. Patent No. 10296650. Although the claims at issue are not identical, they are not patentably distinct from each other. The differences are insignificant substitutions or omissions; and therefore, the claims are not patentably distinct.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharjee et al. (US 2008/0319988; “Bhatt” hereinafter), further in view of Popescu et al. (US 20050283567; “Popescu” hereinafter), and further in view of Kabra et al. (US 2003/0101183; “Kabra” hereinafter).
 As per claim 1, Bhatt discloses A method of indexing documents to support frequent field updates without reindexing, the method comprising:
receiving, from an indexing application, first fields from a document to be indexed (Bhatt [0014: “A computer based system 200 can comprise an inverted index 202 for a number of documents and a fixed-width field array 204 storing data associated with documents.”]; [0016: “The metadata associated with documents, such as metadata 304a and 306a, can be put in the Inverted Index 310. This allows for searches to find documents based on tags or other metadata such as author information.”]); receiving, from the indexing application, second fields from the document to be indexed (Bhatt [0022: “The non-indexed field value can be a rank value such as a search-independent rank value. In this way, the search-independent rank can be frequently updated for every document without causing the re-indexing of the inverted index.”]);
writing the first fields to an index file associated with the indexing application (Bhatt [0014: “A computer based system 200 can comprise an inverted index 202 for a number of documents and a fixed-width field array 204 storing data associated with documents.”]; [0016: “The metadata associated with documents, such as metadata 304a and 306a, can be put in the Inverted Index 310. This allows for searches to find documents based on tags or other metadata such as author information.”]), wherein the index file comprises a directory wrapper around at least a portion of a file system for the indexing application, wherein [the directory wrapper:
(i)    provides indications of when the in-memory file is flushed to the file system], and
(ii)    controls synchronization of the file system and [a data store that is
external] to the indexing application when the in-memory file is written to the data store (Bhatt [0048: “If documents are added using a regular update request, newly added documents or field instances could be incorporated into the existing index during a merge operation. This merge operation could occur at a later time than the documents' being indexed, and it could involve taking a mutually exclusive lock that prevents query requests or index requests from accessing either the inverted index or the memory-mapped data structures.” Where merge operation is similar to a synchronization operation.]);
receiving, from the directory wrapper, an indication that [a plurality of index segments are being merged] (Bhatt [0048: “If documents are added using a regular update request, newly added documents or field instances could be incorporated into the existing index during a merge operation. This merge operation could occur at a later time than the documents' being indexed, and it could involve taking a mutually exclusive lock that prevents query requests or index requests from accessing either the inverted index or the memory-mapped data structures.”]);
[renumbering document identifiers in the data store to parallel document identifier renumbering in the plurality of index segments]; 
and writing the second fields to a reverse index represented in a [data store that is external\ to the indexing application (Bhatt [0021: “This fixed width field array can be memory-mapped or accessed in another manner.”]; [See figure 6 where storage is external to the application.]).
Even though Bhatt explains merging indexes which require flushing of older index data files, it does not explicitly teach the directory wrapper provides indications of when the in-memory file is flushed to the file system. However, Popescu in an analogous art teaches:
a directory wrapper that provides indications of when the in-memory file is flushed to the file system (Popescu [0028: “The indexing system also erases all relevant information about these multiple in-memory indexes from the virtual memory as soon as they are merged into a persistent index. The indexing system then initiates an invalidation process that invalidates, in the widsets associated with older persistent indexes, older versions of the documents referenced by the new persistent index.”]; [0032: “From time to time, or under certain conditions such as there are too many in-memory indexes, the indexing system 214 initiates the flush process 304 to merge multiple in-memory indexes 216 referencing one or more same documents into a new persistent index 224 in the persistent storage medium 204.”]; [0033: “The invalidation process 305 marks as invalid, in the widsets associated with older persistent indexes, older versions of the documents referenced by the new persistent index created by the flush process 304.”]; [0037: “The entries in the in-memory fresh test table 218 further contain time stamps 520 indicating the order in which the in-memory indexes were created.”]; [0044: “The entries in the in-memory fresh test table 218 further contain time stamps 520 indicating the order in which the in-memory indexes were created.”]). Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the indication of when files are flushed taught in Popescu into the file merging module of Bhatt to produce an expected result of storing indication of when files are flushed. The modification would be 
Bhatt and Popescu do not explicitly teach renumbering document identifiers in the data store to parallel document identifier renumbering in the plurality of index segments, a plurality of index segments are being merged, and data store that is external to a system.
However, Kabra in an analogous art teaches:
data store that is external (Kabra [0020: “The first storage device, for example, can be a disk drive and the second storage device, solid-state memory.”]);
a plurality of index segments are being merged; renumbering document identifiers in the data store to parallel document identifier renumbering in the plurality of index segments (Kabra [0024; 0067: “Referring now to FIGS. 4c and 6, the main portion 24a is next locked against reading and writing as indicated by process block 100 and as indicated by process block 102, index pointer 72 is moved to point to the new main portion 24b, which now becomes the structure interrogated by queries 20.”]).
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the storage devices using reverse indexing and renumbering of Kabra into the storage system module that indexes found in Bhatt to produce an expected result of using at least two different types of storage devices to store data using a reverse indexing scheme and renumbering document identifiers using pointers. The modification would be obvious because one of ordinary skill in the art would be motivated to provide compact storing with reduced down time of storage devices (Kabra [0023; 0011]).

As per claim 2 , rejection for claim 1 is incorporated and further Bhatt discloses The method of claim 1 further comprising:
receiving, from the indexing application, updates to the second fields; and writing the updates to the second fields to the data store that is external to the indexing application without reindexing the document (Kabra [0055: “A program, executed by the index server holding the index 14, performs an update on a partition-by-partition basis as indicated by process block 66 of FIG. 8. The partitions 31 may be scanned on a regular interval in sequence or may be updated as required based on a review of the queued data of the change log file 48 or the arrival of new documents or it may be keyed to the particular partition 31 and an a priori knowledge about activity in those partitions.”]).

As per claim 3, rejection for claim 1 is incorporated and further Bhatt discloses The method of claim 1 wherein the first fields are associated with a first field type indicating that the first fields are less likely to be frequently updated (Bhatt [0019: “The use of a fixed-width field array can allow frequently updated metadata to not require a re-indexing of the inverted index.” The idea of the array contemplated is an indication of frequent updating whereas use of index is an indication of non-frequent updating of data.]; [0041: “In addition to having a data structure for holding the document's numeric field values, it can also have a flag for keeping track of whether the document contains only fast-update fields. This flag can be referred to as the "fastupdateOnly" flag, and any document for which this flag is true is referred to as a "fastupdateOnly" document.”].

As per claim 4 , rejection for claim 1 is incorporated and further Bhatt discloses The method of claim 1 wherein the second fields are associated with a second field type indicating that the second fields are more likely to be frequently updated (Bhatt [0019: “The use of a fixed-width field array can allow frequently updated metadata to not require a re-indexing of the inverted index.”]; [0041: “In addition to having a data structure for holding the document's numeric field values, it can also have a flag for keeping track of whether the document contains only fast-update fields. This flag can be .

As per claim 5, rejection for claim 1 is incorporated and further Bhatt discloses The method of claim 1 wherein the data store that is external to the indexing application comprises a key-value data store (Bhatt [0035: “The fixed-width field array can be memory mapped. A field can represent its values in an array, where the values are indexed in array by document number.”]; [0031]).

Claims 6-10 and 11-14 are the computer medium claims and systems claims corresponding to method claims 1-5 and 1-4, respectively.  Bhatt discloses a computer-readable medium and systems (¶ [0052; 0014]) for executing the method of claims 1-5.  Thus, claims 6-10 and 11-14 are rejected under the same rationale set forth in connection the rejections of claims 1-5 and 1-4, respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bose et al. (US 20130041707) – Discloses synchronizing data store with a remote database that uses table indexing.
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taelor Kim whose telephone number is (571) 270-7166.  The examiner can normally be reached on Monday-Thursday (11AM-5PM) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8166.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Taelor Kim
Primary Patent Examiner
Art Unit 2156
Dated: 4/10/2021
/TAELOR KIM/
Primary Examiner, Art Unit 2156